
	
		II
		Calendar No. 451
		110th CONGRESS
		1st Session
		S. 635
		[Report No. 110–207]
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Baucus (for himself,
			 Mr. Smith, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		
			October 26, 2007
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To provide for a research program for remediation of
		  closed methamphetamine production laboratories, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine Remediation Research
			 Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Methamphetamine
			 use and production is growing rapidly throughout the United States.
			(2)Materials and
			 residues remaining from the production of methamphetamine pose novel
			 environmental problems in locations where methamphetamine laboratories have
			 been closed.
			(3)There has been
			 little standardization of measures for determining when the site of a closed
			 methamphetamine laboratory has been successfully remediated.
			(4)Initial cleanup actions are generally
			 limited to removal of hazardous substances and contaminated materials that pose
			 an immediate threat to public health or the environment. It is not uncommon for
			 significant levels of contamination to be found throughout residential
			 structures after a methamphetamine laboratory has closed, partially because of
			 a lack of knowledge of how to achieve an effective cleanup.
			(5)Data on methamphetamine laboratory-related
			 contaminants of concern are very limited, and cleanup standards do not
			 currently exist. In addition, procedures for sampling and analysis of
			 contaminants need to be researched and developed.
			(6)Many States are
			 struggling with establishing remediation guidelines and programs to address the
			 rapidly expanding number of methamphetamine laboratories being closed each
			 year.
			3.Voluntary
			 guidelines
			(a)Establishment of
			 voluntary guidelinesNot
			 later than one year after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency (in this Act referred to as the
			 Administrator), in consultation with the National Institute of
			 Standards and Technology, shall establish voluntary guidelines, based on the
			 best currently available scientific knowledge, for the remediation of former
			 methamphetamine laboratories, including guidelines regarding preliminary site
			 assessment and the remediation of residual contaminants.
			(b)ConsiderationsIn
			 developing the voluntary guidelines under subsection (a), the Administrator
			 shall consider, at a minimum—
				(1)relevant
			 standards, guidelines, and requirements found in Federal, State, and local laws
			 and regulations;
				(2)the varying types
			 and locations of former methamphetamine laboratories; and
				(3)the expected cost
			 of carrying out any proposed guidelines.
				(c)StatesThe voluntary guidelines should be designed
			 to assist State and local governments in the development and the implementation
			 of legislation and other policies to apply state-of-the-art knowledge and
			 research results to the remediation of former methamphetamine laboratories. The
			 Administrator shall work with State and local governments and other relevant
			 non-Federal agencies and organizations, including through the conference
			 described in section 5, to promote and encourage the appropriate adoption of
			 the voluntary guidelines.
			(d)Updating the
			 guidelinesThe Administrator
			 shall periodically update the voluntary guidelines as the Administrator, in
			 consultation with States and other interested parties, determines to be
			 necessary and appropriate to incorporate research findings and other new
			 knowledge.
			4.Research
			 programThe Administrator
			 shall establish a program of research to support the development and revision
			 of the voluntary guidelines described in section 3. Such research shall—
			(1)identify
			 methamphetamine laboratory-related chemicals of concern;
			(2)assess the types and levels of exposure to
			 chemicals of concern identified under paragraph (1), including routine and
			 accidental exposures, that may present a significant risk of adverse biological
			 effects, and the research necessary to better address biological effects and to
			 minimize adverse human exposures;
			(3)evaluate the
			 performance of various methamphetamine laboratory cleanup and remediation
			 techniques; and
			(4)support other
			 research priorities identified by the Administrator in consultation with States
			 and other interested parties.
			5.Technology
			 transfer conference
			(a)ConferenceNot
			 later than 90 days after the date of enactment of this Act, and at least every
			 third year thereafter, the Administrator shall convene a conference of
			 appropriate State agencies, as well as individuals or organizations involved in
			 research and other activities directly related to the environmental, or
			 biological impacts of former methamphetamine laboratories. The conference
			 should be a forum for the Administrator to provide information on the
			 guidelines developed under section 3 and on the latest findings from the
			 research program described in section 4, and for the non-Federal participants
			 to provide information on the problems and needs of States and localities and
			 their experience with guidelines developed under section 3.
			(b)ReportNot
			 later than 3 months after each conference, the Administrator shall submit a
			 report to the Congress that summarizes the proceedings of the conference,
			 including a summary of any recommendations or concerns raised by the
			 non-Federal participants and how the Administrator intends to respond to them.
			 The report shall also be made widely available to the general public.
			6.Residual effects
			 study
			(a)StudyNot
			 later than 6 months after the date of enactment of this Act, the Administrator
			 shall enter into an arrangement with the National Academy of Sciences for a
			 study of the status and quality of research on the residual effects of
			 methamphetamine laboratories. The study shall identify research gaps and
			 recommend an agenda for the research program described in section 4. The study
			 shall pay particular attention to the need for research on the impacts of
			 methamphetamine laboratories on—
				(1)the residents of
			 buildings where such laboratories are, or were, located, with particular
			 emphasis given to biological impacts on children; and
				(2)first
			 responders.
				(b)ReportNot
			 later than 3 months after the completion of the study, the Administrator shall
			 transmit to Congress a report on how the Administrator will use the results of
			 the study to carry out the activities described in sections 3 and 4.
			7.Methamphetamine
			 detection research and development programThe Director of National Institute of
			 Standards and Technology, in consultation with the Administrator, shall support
			 a research program to develop—
			(1)new methamphetamine
			 detection technologies, with emphasis on field test kits and site detection;
			 and
			(2)appropriate
			 standard reference materials and validation procedures for methamphetamine
			 detection testing.
			8.Savings
			 clauseNothing in this Act
			 shall be construed to affect or limit the application of, or any obligation to
			 comply with, any State or Federal environmental law or regulation, including
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9601
			 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et
			 seq.).
		9.Authorization of
			 appropriations
			(a)Environmental
			 Protection AgencyThere are authorized to be appropriated to the
			 Environmental Protection Agency to carry out this Act $1,750,000 for each of
			 the fiscal years 2007 and 2008.
			(b)National
			 Institute of Standards and TechnologyThere are authorized to be
			 appropriated to the National Institute of Standards and Technology to carry out
			 this Act $750,000 for each of the fiscal years 2007 and 2008.
			
	
		October 26, 2007
		Reported without amendment
	
